Citation Nr: 1826300	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-250 17A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been presented to reopen a previously denied claim for hypertension, and entitlement to service connection for hypertension.

2.  Whether new and material evidence has been presented to reopen a previously denied claim for a back injury, and entitlement to service connection for an upper back condition.

3.  Whether new and material evidence has been presented to reopen a previously denied claim for depression, and entitlement to service connection an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1980 to November 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Atlanta, Georgia.  Jurisdiction is currently with the RO in Atlanta, Georgia.


FINDINGS OF FACT

1.  A May 2005 RO decision denied entitlement to service connection for hypertension, a back injury, and depression; the Veteran did not appeal or submit new and material evidence within one year of the decision. 

2.  Evidence received since the May 2005 RO decision is new and material, and the Veteran's claims are reopened.

3.  The Veteran's hypertension did not have onset in service or within one year of service.  

4.  The Veteran does not have a back disability that had onset in service or within one year of service or was caused by his active military service.

5.  The Veteran does not have an acquired psychiatric disability that had onset in service or was caused by his active military service.

6.  The Veteran's diabetes mellitus did not have onset in service or within one year of service.

7.  The Veteran does not have a current neck or cervical spine disability that had onset in service or within one year of service.  


CONCLUSIONS OF LAW

1.  The May 2005 RO decision that denied entitlement to service connection for hypertension, a back injury, and depression is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017). 

2.  New and material evidence has been received since the May 2005 RO decision, and the Veteran's claims for entitlement to service connection for hypertension, a back disability, and depression are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

4.  The criteria for entitlement to service connection for an upper back condition have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

5.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

6.  The criteria for entitlement to service connection for a neck condition have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




New and Material Evidence

The Veteran's original claims for entitlement to service connection for hypertension, a back injury, and depression were denied in a May 2005 RO decision; the Veteran did not appeal.  The Veteran has submitted new claims for entitlement to service connection for hypertension, an acquired psychiatric disability (to include PTSD and depression), and an upper back condition, which are currently on appeal.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  However, 38 U.S.C. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The Veteran's prior claims were denied because the claimed conditions were found not to be related to service.  Since the May 2005 RO decision, the Veteran has submitted statements claiming that he had a fall in service that caused back problems and led to symptoms of depression and PTSD.  He also claimed that he was treated for hypertension in December 1984, approximately a month after separation from active duty service.  These statements are new, and assuming that they are true, material to the Veteran's claims.  Accordingly, the Veteran's previously denied claims for hypertension, a back injury, and depression are reopened.  The issues of entitlement to service connection for hypertension, an upper back condition, and an acquired psychiatric disability, to include PTSD and depression, are addressed below.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, hypertension, and diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Hypertension

The Veteran is seeking entitlement to service connection for hypertension.

The Veteran's service treatment records are negative for a diagnosis of hypertension and there is no evidence of a diagnosis within a year of separation from active duty service.

Although the Veteran claims in his substantive appeal that he was treated for hypertension by the VA in December 1984, a request for records failed to show any treatment prior to 1986.  

As the probative evidence of record fails to show that the Veteran's hypertension had onset in service or within one year of service, or that it is otherwise related to service, entitlement to service connection must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Upper Back Condition

The Veteran is also seeking entitlement to service connection for an upper back condition.

As an initial matter, it is not entirely clear what the Veteran is referring to when he claims an "upper back condition."  VA outpatient treatment records show that the Veteran complained of neck and upper back pain following a July 2003 motor vehicle accident, and has been diagnosed with cervical degenerative disc disease and spondylosis, but this condition is separately addressed in a claim for a neck condition below.  The Veteran also has a current diagnosis of lumbar degenerative disc disease, but the Board notes that the lumbar spine is located in the lower, not upper back.  Thus, it is unclear whether the Veteran has any current disability of the upper back for which service connection could be granted.  However, even assuming that such a disability exists, the preponderance of the evidence weighs against a finding that the Veteran's upper back condition is related to service.

The Veteran's service treatment records are negative for any injury or disability of the back or spine.

However, in his July 2014 substantive appeal, the Veteran claims that he injured his head, neck, and back in a fall in service.  In a February 2015 statement, he describes three separate falls that he has contended caused his current disabilities.  The first fall that the Veteran describes is a fall down the stairs in September 1983, which according to the Veteran's account injured his knees, elbow, arms, and back.  Service treatment records confirm that the Veteran fall in September 1983, but the only documented injury at that time was a contused and abraded left elbow.  

The Veteran next claims that in March 1984, he fell off of a ladder onto his back, causing a concussion with loss of consciousness and an injury to his tailbone.  Service treatment records show that the Veteran was treated for vomiting and nausea in March 1984, but that record specifically records that there was no recent head trauma and does not relate the vomiting to a fall or note any contemporaneous injury to the head or back.  

A May 1984 service treatment records notes complaints of back pain associated with nausea, vomiting, and diarrhea; however, the record again specifically notes that the Veteran's symptoms are not associated with recent head trauma.  

Thus, the contemporaneous medical evidence, created at the time of treatment, contradicts the Veteran's current story that he injured himself in a fall or falls.  His denials of any head injury when receiving treatment in service are highly probative, because he was then reporting symptoms in the course of seeking medical treatment and had no motive to misrepresent.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

If the Veteran had in fact sustained the serious injuries he now claims, he would have had every reason to report all his injuries and the circumstances that led to those injuries to his treatment providers to ensure he received the care he needed.  However, not only are the Veteran's service treatment records silent as to his alleged injuries to the neck, back, and head, but they actually contradict the Veteran on a key point, specifically noting the absence of any head injury, undermining the Veteran's current allegations that he suffered a head injury with loss of consciousness.  Additionally, current VA outpatient treatment records show that the Veteran began complaining of neck and back pain following a July 2003 motor vehicle accident.  The Board gives greater weight to the contemporaneous medical evidence, rather than the Veteran's current descriptions of his medical history made as part of a claim for monetary benefits, and finds that the Veteran's accounts of fall with loss of consciousness and injury to the back and neck lack credibility.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

As the probative evidence of record does not show an upper back disability in service or within one year of service or that the Veteran has any current upper back condition related to his active service, entitlement to service connection must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Acquired Psychiatric Disability

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include depression and PTSD.

The Veteran's service treatment records are negative for any diagnosis of or treatment for an acquired psychiatric disability in service or within one year of separation from active service.

Medical evidence of record indicates the Veteran's current mental diagnoses are related to trauma and chronic pain syndrome resulting from injuries suffered in a motor vehicle accident in July 2003.  VA Medical Center records report onset of psychiatric symptoms in 2003 following a motor vehicle accident, with no prior mental history reported.  Current VAMC records document a diagnosis of PTSD from a series of traumas described as (1) seeing his sister murdered at age 12, (2) a fall in service 1984, and (3) the 2003 motor vehicle accident.  One of his treatment providers, Dr. S.H., has submitted a series of statements in which she notes that the Veteran has recounted a history of a fall in service with loss of consciousness and opines that this caused or aggravated symptoms of PTSD. 

However, as the Board has discussed in detail above, the reported fall in service is based on the Veteran's subjective history only and is not substantiated by the contemporaneous evidence of record.  Because the Veteran's account of a traumatic fall in service is not credible, the Board finds that any psychiatric diagnosis or medical opinion based on this account lacks probative value and is afforded no weight.  Thus, as the probative evidence of record fails to show that the Veteran's acquired psychiatric disability, to include depression or PTSD, had onset in service or was caused or aggravated by his active military service, entitlement to service connection is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Diabetes Mellitus

The Veteran is also seeking entitlement to service connection for diabetes mellitus.

While VA outpatient treatment records reflect that the Veteran has a current diagnosis of diabetes mellitus, there is no probative evidence that this condition is related to service.

The Veteran's service treatment records are negative for any diagnosis of or treatment for diabetes mellitus, and there is no evidence that the Veteran was diagnosed with the condition within one year of separation from active service.  Additionally, the Veteran has not presented any medical evidence of a nexus between his current condition and his period of active service.

As there is no evidence that the Veteran's current diabetes mellitus had onset in service or is otherwise related to the Veteran's active service, entitlement to service connection must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Neck Condition

Lastly, the Veteran is seeking entitlement to service connection for a neck disability.

Current medical records show that the Veteran has a diagnosis of degenerative disc disease of the cervical spine and cervical spondylosis, status post cervical discectomy and fusion in July 2011; at issue is whether this condition is related to service.

While the Veteran claimed in his July 2014 substantive appeal and a subsequent February 2015 statement that he injured his head, neck and back in a fall or falls in service, service treatment records are negative for any description of such a fall or any injury to the head or neck.  The Board has discussed in detail above why it does not find the Veteran's account to be credible; however, even if the Board were to assume, solely for the sake of argument, that the Veteran did fall as he claims, there is no probative evidence that this injury resulted in any permanent disability of the neck or cervical spine.  Service treatment records are negative for any complaints of neck pain.  The Veteran's neck and spine were within normal limits at separation from his period of reserve service and no complaints of or treatment for a neck or cervical spine disability are noted within one year of separation from active service.  None of the Veteran's current treatment providers has associated his current condition with service and, in fact, VA outpatient treatment records show that the Veteran began complaining of neck pain following a July 2003 motor vehicle accident.  

For all the above reasons, entitlement to service connection for a neck condition is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).



ORDER

New and material evidence has been presented to reopen previously denied claims for hypertension, a back injury, and depression.

Service connection for hypertension is denied.

Service connection for an upper back condition is denied.

Service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD), is denied.  

Service connection for diabetes mellitus is denied.

Entitlement to service connection for a neck condition is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


